DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Upon entry of the amendment filed on 09/21/2021, Claim(s) 2, 4-8, 10-12 and 16 is/are amended.  The currently pending and allowed claims are Claims 1-19.    

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed on 09/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 7759301 has been reviewed and is accepted.  The terminal disclaimer has been recorded and has mooted the DP rejection.  
The amendment filed on 09/21/2021 has mooted the remaining objections and 112 rejections.
The most pertinent prior art known to the Examiner is listed on the attached forms PTO-892 and 1449.  As shown by Degenhardt, Perry, Wu, Battistoni and Dale, the close prior arts of record, processes of preparing surfactant compositions with a combination of surfactants and proteins are well-known.  However, none of the prior art of record including Degenhardt, Perry, Wu, Battistoni and Dale provides sufficient suggestion or motivation to arrive at the process with the specific yeast polypeptides stemming from the fermentation of yeast cells and yeast heat shock  proteins as required in the present claims.  Also, it would not have been obvious to a skilled artisan to select the specific heat shock proteins among the encyclopedic listing of available yeast components and treatments. Accordingly, the claimed invention, as a whole, would not have been obvious to one of ordinary skill in the biochemical art. None of the prior art of record teaches, discloses or suggests a process of making a surfactant composition with the claimed components in the manner as those recited the present claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRI V NGUYEN/Primary Examiner, Art Unit 1764